NO. 07-03-0047-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL E

                                     AUGUST 12, 2005

                           ______________________________


                             WILLIE A. MILTON, APPELLANT

                                              v.

                       JANIE COCKRELL, DIRECTOR, APPELLEE


                         _________________________________

               FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                      NO. 32,780; HON. LEE WATERS, PRESIDING

                          _______________________________

Before QUINN, C.J., REAVIS, J., and BOYD. S.J.1


                                 MEMORANDUM OPINION


       In this proceeding, appellant Willie A. Milton appeals the dismissal, pursuant to

Texas Civil Practice and Remedies Code section 14.003, of an application filed by him in

the trial court. We affirm the trial court’s dismissal.



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2004).
       This matter arises from a document filed by appellant in the trial court which he

characterized as a “Letter Form [sic] Application for Writ of Habeas Corpus.” In that

instrument, he contends that Janie Cockrell, as Director of the Institutional Division of the

Texas Department of Criminal Justice, was violating his constitutional rights by not mailing

95 letters to various district clerks throughout Texas and, specifically, by failing to mail one

letter to the Gray County District Clerk. In dismissing appellant’s proceeding, the trial court

found that appellant’s claims had no arguable basis in law or in fact and that appellant’s

chances of ultimate success were slight. See Tex. Civ. Prac. & Rem. Code Ann. §14.003

(Vernon 2002).


       In his appeal, appellant, acting pro se, contends the trial court 1) abused its

discretion in finding that his claims had no basis in law or in fact and, realistically, had no

more than a slight chance of ultimate success, 2) abused its discretion in construing

appellant’s claims as inmate litigation subject to Chapter 14 of the Civil Practice and

Remedies Code (the Code), rather than an application for habeas corpus, and 3) lacked

jurisdiction to dismiss his claims if they were subject to Chapter 14 because such claims

are governed by the mandatory venue provision contained in section 15.018 of the Code.2

We will address appellant’s issues in a logical, rather than a sequential, order.


                           Application for Writ of Habeas Corpus


       In discussing this appeal, it is logical to begin with a determination of the nature of

the claim asserted by appellant. Although appellant titled his petition as an application for


       2
       We must presume that appellant meant to reference the venue provision relating
to inmate litigation contained in section 15.019. We will address this issue under that
presumption.

                                               2
writ of habeas corpus, to determine its true nature, we must look to the substance of the

filing and the relief requested. See Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 320 (Tex. App.

--Houston [1st Dist.] 1999, no pet.). Under Texas law, to be entitled to habeas corpus relief,

a decision in the prisoner’s favor on a dispositive issue must be one that would result in the

prisoner’s immediate release. See Headrick v. State, 988 S.W.2d 226, 228 (Tex. Crim.

App. 1999); Ex parte Stewart, 71 S.W.3d 540, 541 (Tex. App.--Amarillo 2002, no pet.).

Because appellant’s application ultimately seeks use of the mail to contact government

officials and, even if successful, would not result in appellant’s immediate release, we

conclude that appellant’s claims do not constitute, in substance, a request for habeas relief.

Appellant’s second issue is overruled.


                                             Venue


       Having concluded that appellant’s claims are controlled by Chapter 14 of the Code,

we must next determine whether the trial court had authority to dismiss his claims.

Appellant contends that if his claims are controlled by Chapter 14, the trial court could not

dismiss because, under section 17.019 of the Code, venue was improper in Gray County.

It is the plaintiff’s right to select a venue in which to file his suit and, when that venue choice

is not properly challenged through a motion to transfer venue, the propriety of his choice

is fixed in the county chosen by him. Wilson v. Texas Parks & Wildlife Dep’t, 886 S.W.2d
259, 260 (Tex. 1994), overruled in part on other grounds by Golden Eagle Archery, Inc. v.

Jackson, 24 S.W.3d 362 (Tex. 2000); Rosales v. H.E. Butt Grocery Co., 905 S.W.2d 745,

747 (Tex. App.--San Antonio 1995, writ denied). That being the rule, venue became fixed

in Gray County, and the trial court had authority to decide appellant’s claims. We overrule

appellant’s third issue.


                                                3
                                      Order of Dismissal


       In his first issue, appellant contends the trial court erred in dismissing his claims

pursuant to section 14.003(b) of the Code. In its order dismissing appellant’s claims, the

trial court expressly found that appellant had no reasonable basis in law or in fact and that

his realistic chances of ultimate success were slight. In determining whether a trial court

properly determined there was no cognizable basis for appellant’s claims, we must decide

whether the types of relief and causes of action pled by appellant are indeed cognizable

under Texas law. See Spurlock v. Johnson, 94 S.W.3d 655, 658 (Tex. App.--San Antonio

2002, no pet.).


       Appellant seeks an order requiring the Director of the Institutional Division of the

Texas Department of Criminal Justice to show cause why the court should not order her

to remove any restraint upon appellant’s ability to make contact with a government official.

Appellant has not cited any authority authorizing this court or the trial court to grant the

relief requested. Further, this court is not aware of any authorization to grant the type of

relief sought by appellant. That being so, we can only conclude that the trial court did not

reversibly err in dismissing appellant’s claims as having no basis in law. We overrule

appellant’s first issue contention.


       In summary, all of appellant’s issues are overruled, and the trial court’s dismissal is

affirmed.


                                                  John T. Boyd
                                                  Senior Justice




                                              4